MCDONALD, J.,
dissenting. I join both Justice Norcott’s dissent and Justice Berdon’s dissent from the majority’s holding that personal injury awards for pain and suffering or for postdissolution lost wages are marital property. I believe that this court should adopt the analytic approach to considering the equitable distribution of personal injury awards, which divides a personal injury award into marital and nonmarital components. Compensation for lost wages during the marriage and medical expenses paid from marital assets are marital property, while compensation for pain and suffering and future lost wages or expenses are not.
The majority argues that this court should not adopt the analytic approach because “[ujnlike provisions in effect in many other jurisdictions that limit distributions to property based upon how and when it was acquired [General Statutes] § 46b-81 does not draw such distinctions.” While § 46b-81 does not define “property,” our precedents have interpreted the term in recognition that “marriage is, among other things, a shared enterprise or joint undertaking in the nature of a partnership to which *392both spouses contribute — directly and indirectly, financially and nonfinancially — the fruits of which are distributable at divorce.” (Emphasis in original; internal quotation marks omitted.) Krafick v. Krafick, 234 Conn. 783, 795, 663 A.2d 365 (1995). It is difficult to conceive how compensation for pain and suffering and future lost wages can be considered fruits of the marriage, as they do not arise out of the marriage and are independent of it. Pain and suffering, future lost wages and lost earning capacity concern only the injured spouse who must live with an injury or disability after the marriage has been dissolved. “It is entirely clear that a spouse receives compensation for pain and suffering and physical and mental disabilities for excruciatingly personal reasons, wholly apart from the labors or efforts of economic transactions of the marital partners.” Landwehr v. Landwehr, 111 N.J. 491, 500, 545 A.2d 738 (1988). “Pain and suffering, disability, and loss of the ability to lead a normal, healthy life are losses personal to the injured spouse. . . . The physical and mental health of a spouse is not a marital asset which can be distributed upon the dissolution of the parties’ marriage.” (Citations omitted.) Ward v. Ward, 453 N.W.2d 729, 732 (Minn. App. 1990). The fact that § 46b-81 does not discriminate amongst property by method of acquisition, and the fact that this court historically has interpreted “property” very broadly, should not preclude this court from determining that certain property is not marital property when that property does not constitute “fruits of the marriage.”
Many states have adopted the analytic approach to personal injury awards. See, e.g., Jurek v. Jurek, 124 Ariz. 596, 598, 606 P.2d 812 (1980); Campbell v. Campbell, 255 Ga. 461, 462, 339 S.E.2d 591 (1986); Weakley v. Weakley, 731 S.W.2d 243, 244-45 (Ky. 1987); Ward v. Ward, supra, 453 N.W.2d 731-32; Mistler v. Mistler, 816 *393S.W.2d 241, 249 (Mo. App. 1991); Landwehr v. Landwehr, supra, 111 N.J. 493; Johnson v. Johnson, 317 N.C. 437, 451, 346 S.E.2d 430 (1986); Kirk v. Kirk, 577 A.2d 976, 978 (R.I. 1990); Marriage of Brown, 100 Wash. 2d 729, 738, 675 P.2d 1207 (1984); Hardy v. Hardy, 186 W. Va. 496, 500-501, 413 S.E.2d 151 (1991). In rejecting the analytic approach, the majority points to § 46b-81, which does not limit property distributions based upon when and how the property is acquired. However, some of the states that have adopted the analytic approach have statutes that are quite similar to § 46b-81, except that they exclude certain items from marital property by definition. See Ariz. Rev. Stat. Ann. § 25-213 (West 1991) (defining separate property as that which is acquired before marriage, or afterward by gift, devise or descent); N.J. Stat. Ann. § 2A34-23 (West Sup. 1998) (equitable distribution of all property, except that which is acquired by gift — other than interspousal gifts— devise or intestate succession); R.I. Gen. Laws § 15-5-16.1 (b) (1996) (court may not assign property acquired prior to marriage or property acquired by inheritance or third party gift before, during or after marriage); W. Va. Code § 48-2-1 (f) (1) and (4) (1998) (separate property includes property acquired before marriage, and acquired during marriage by gift, bequest, devise, descent or distribution). Unlike Ohio, those states do not have a specific statutory exception for personal injury awards. See Ohio Rev. Code Ann. § 3105.171 (A) (6) (vi) (Banks-Baldwin 1995) (including within definition of separate property “ [c] ompensation to a spouse for the spouse’s personal injury, except for loss of marital earnings and compensation for expenses paid from marital assets”). Thus, those courts that have adopted the analytic approach have relied on principles of fairness and equity, rather than a specific statutory exception, to exclude these elements from marital property. The fact that § 46b-81 does not address personal injury *394awards specifically or designate any exceptions to what constitutes marital property does not preclude this court from adopting the analytic approach for personal injury awards, based on fairness and equity.
As the Supreme Court of Appeals of West Virginia has stated: “[Tjhere [is] no equitable reason for . . . [the uninjured] spouse to profit from his or her ex-mate’s recompense for suffering. . . . The only damages truly shared are . . . the diminution of the marital estate by loss of past wages or expenditure of money for medical expense. Any other apportionment is unfair distribution.” (Emphasis in original; internal quotation marks omitted.) Hardy v. Hardy, supra, 197 W. Va. 249. Moreover, the Supreme Court of Kentucky has stated that “[a]s a matter of fairness it does not seem right that upon the dissolution of the marriage one of the parties should be rewarded because the other party had the misfortune to suffer painful injuries as a result of an accident. The law does not require such a result.” Weakley v. Weakley, supra, 731 S.W.2d 245.
Accordingly, I respectfully dissent.